Citation Nr: 0527908	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active military service from December 1967 to 
April 1968.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO) for 
additional development.  The case is again before the Board 
for adjudication.


FINDING OF FACT

The competent medical evidence of record does not show a 
current psychiatric disability, to include post-traumatic 
stress disorder (PTSD) that is related to military service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD was not incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
January 2005, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on the issue on appeal, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease 


during the pertinent presumptive period; and indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of the 
required conditions have been met, as will be discussed 
below, a VA examination with nexus opinion is not necessary 
with regard to the issue on appeal. 

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his hearings in November 2003 and June 2004.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records do not show any 
complaints or findings of a psychiatric disability.  An 
undated medical report notes that the veteran had a history 
of nervousness and had been on medication for a while; the 
report does not contain a psychiatric diagnosis.

The post-service medical evidence on file consists of VA and 
non-VA hospital, examination, and treatment records dated 
from February 1977 to December 2004; a 


May 1998 Social Security Administration award decision with 
accompanying medical documentation; statements from the 
veteran's mother; and testimony and written statements by and 
on behalf of the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran has contended, including at his videoconference 
hearing in June 2004, that he incurred a psychiatric 
disability in service, as a result of being beaten up by a 
drill sergeant.

The post-service medical evidence on file contains 
psychiatric diagnoses of adjustment disorder with depression, 
dysthymic disorder, and depressive disorder.  However, there 
were no complaints or findings of psychiatric disability in 
service or soon after service discharge.  In fact, the 
evidence on file shows that the initial post-service 
complaints of a psychiatric problem were not until February 
1978, almost ten years after service discharge, when the 
veteran complained of "weird thoughts" and hallucinations.  
He was admitted to a private hospital in February 1978 for 
chemical dependency.  Although it was reported in December 
1982 that the veteran had a character disorder, this is more 
than 14 years after discharge and a character 


disorder is not recognized as a disability for compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).  In 
fact, the initial diagnosis of an acquired psychiatric 
disability was not until VA hospitalization from June to 
August 1985, when adjustment disorder with depression was 
diagnosed.  Adjustment disorder was diagnosed in January 
1986, and depressive disorder was diagnosed in March 1998.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Most importantly, there is no nexus opinion on file linking a 
psychiatric disability to service.  

PTSD was diagnosed in October 2002.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other 


corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, however, the veteran's service records do not 
show any evidence of combat, and the veteran has not 
contended that he was exposed to combat.  Based on these 
records, the Board finds that the veteran did not serve in 
combat during service and the provisions of 38 U.S.C.A. 
§ 1154 are not applicable in this case.  In order to 
establish service connection for a veteran who has no combat 
experience, as here, there must be independent evidence of 
record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 
288-89.  The veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 
9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

The veteran has contended that he was beaten up in service by 
his drill sergeant.  However, the veteran testified at his 
June 2004 videoconference hearing that he did not tell anyone 
about the incident in service because he was warned by the 
drill sergeant not to talk about it.  Consequently, because 
the stressor cannot be verified, service connection is also 
not warranted for PTSD.  

The Board has considered the veteran's assertions, supported 
by statements from his mother, that his psychiatric 
disability is due to service.  However, as laypersons without 
the appropriate medical training and expertise, the veteran 
and his mother are not competent to render a probative 
opinion on a medical matter, to include a determination that 
a current psychiatric disorder is the result of military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


